Citation Nr: 1709809	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability rating in excess of 40 percent for orthopedic manifestations of lumbosacral strain with intervertebral disc syndrome (IVDS).

2.  Entitlement to an increased disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbosacral strain with IVDS.

3.  Entitlement to an increased disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbosacral strain with IVDS for the period from July 3, 2013 through December 3, 2015, and in excess of 20 percent for the period beginning on December 4, 2015.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5. Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from August 1996 to August 1999.

This appeal arose from a July 2010 rating decision in which the RO, inter alia, increased the Veteran's lumbosacral strain to 40 percent, denied the Veteran's claim for a TDIU, and denied his claim for service connection for IBS.  In December 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.  In a November 2013 rating decision, the RO recharacterized the Veteran's lumbosacral strain as lumbosacral strain with IVDS and continued the 40 percent disability rating.

In his January 2013 substantive appeal, the Veteran requested a Travel Board hearing.  A hearing was scheduled for December 2014, however, in a November 2014 signed statement, the Veteran's representative stated that the Veteran waived his right to a hearing for his claims.  As a result, the Board finds the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

In an August 2015 decision, the Board waived the 60-day timeliness requirement for filing a substantive appeal with respect to, inter alia, the claims of entitlement to an increased rating for lumbosacral strain, service connection for IBS, and entitlement to a TDIU.  The Board then remanded the claims to the Appeals Management Center (AMC) in Washington, DC for further action.  After accomplishing further action, in March 2016, the AMC issued a supplemental SOC denying the claims for service connection for IBS and a TDIU, as well as the claim for an increased rating in excess of 40 percent for a lumbosacral strain.

The Board's decision addressing the claims for an increased rating for service-connected lumbosacral strain and a TDIU is set forth below.  The remaining claim for service connection for IBS is addressed in the remand following the order.  This matter is being remanded to the agency of original jurisdiction (AOJ) for further actions.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. For the entirety of the appeal period, the orthopedic manifestations of the Veteran's lumbosacral strain were subjective complaints of pain and flare-ups, objective findings of forward flexion to no less than 15 degrees with objective evidence of pain on movement, a combined ranged of motion of the thoracolumbar spine of no less than 70 degrees, and no incapacitating episodes.

2.  For the period prior to July 3, 2013 the Veteran did not have compensable radiculopathy of either lower extremity. 

3.  For the period beginning on July 3, 2013, the Veteran's radiculopathy of the right lower extremity has not resulted in more than mild incomplete paralysis of the right sciatic nerve.  

4.  The Veteran's radiculopathy of the left lower extremity did not result in more than mild incomplete paralysis of the left sciatic nerve for the period from July 3, 2013 through December 3, 2013, and has not resulted in more than moderate incomplete paralysis of the left sciatic nerve from December 4, 2015, forward. 

5. As of December 22, 2010, the Veteran was service-connected for chronic lumbosacral strain (rated as 40 percent disabling); major depressive disorder associated with chronic lumbosacral strain (rated as 70 percent disabling); right hip strain, flexion (rated as 10 percent disabling); left hip strain, flexion (rated as 10 percent disabling); right hip strain, impairment of thigh (rated as 10 percent disabling); and left hip strain, impairment of thigh (rated as 10 percent disabling).  The Veteran had a combined evaluation of 90 percent from December 22, 2010.
 
6.  The collective evidence on whether the Veteran's service-connected disabilities have prevented him from obtaining or retaining substantially gainful employment since February 14, 2011, is at least relatively evenly balance.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a service-connected lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2016).   

2.  The criteria for a rating in excess of10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243, 4.124a Diagnostic Code 8520 (2016).  

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met for the period from July 3, 2013 through December 3, 2015 and have not been met for a rating in excess of 20 percent for the period beginning on December 4, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243, 4.124a Diagnostic Code 8520 (2016).  

4.  The criteria for a schedular TDIU, from February 14, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records' and June 2010, July 2013, November 2015, and December 2015 VA examination reports.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As indicated above, in August 2015, the Board remanded the Veteran's claims for additional development.  The Board, inter alia, instructed the AOJ to schedule the Veteran for VA examination for his claim for increased rating for lumbosacral spine and for a TDIU.  The Board finds that the AOJ substantially complied with the remand directives, as new VA examinations were conducted in November and December 2015.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The 40 percent rating for lumbosacral strain has been assigned under Diagnostic Code 5237 and 5243, which indicates degenerative arthritis of the spine.  The Board notes, however, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V. 

Under the General Rating Formula, a 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, 38 C.F.R. § 4.71a.

Associated objective neurological abnormalities are evaluated separately.  38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Also, unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5. 

IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the Formula for Rating IVDS based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of having a total duration of at least one week, but less than two weeks during the past 12 months.

Here, the Veteran's associated radiculopathy is rated under The Veteran's radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for incomplete paralysis of the left sciatic nerve.  Those criteria provide that an 80 percent rating is assigned where there is complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve is rated as 40, 20, and 10 percent disabling, respectively.  Id.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See Note under "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the schedule. Rather than applying a mechanical formula, the Board evaluates all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

A 40 percent rating has been in place for orthopedic manifestations of the lumbar spine disability, effective since the date that the Veteran filed his claim for an increase.  Similarly, a 10 percent rating has been in place for associated radiculopathy of the right lower extremity since July 3, 2013; a 10 percent rating has been in place for associated radiculopathy of the left lower extremity from July 3, 2013 through December 3, 2015 and a 20 percent rating since December 4, 2015.  After review of the record, the Board concludes that the preponderance of evidence is against higher or additional ratings for any period on appeal.  

Private treatment records from March 2010 indicate that the Veteran had constant numbness and tingling at the base of the spine, and in the right buttock radiating down the hamstring.  He reported muscle spasm, stiffness, and clicking and popping.  He denied any bladder and bowel dysfunction.  He stated that his lumbar spine symptoms were aggravated by bending, standing, sitting, and prolonged walking.  His gait was non-antalgic, and he was able to heel and toe-walk normally but with back pain.  There was no visible deformity or asymmetry, no rib hump, and no lumbar prominence or abnormality of sagittal alignment.  He had range of motion of flexion describ3ed as at 75 percent and extension at 25 percent, which were both within normal limits.  In April 2010, he reported severe, aching, continuous pain that increased with prolonged sitting and standing.  His gait was antalgic, and he was able to heel and toe-walk but with back pain.  The examiner noted that he stayed forward-flexed.  He diagnosed the Veteran with low back pain, ankylosis/instability of sacrum, and muscle spasm.  In May 2010, the Veteran was diagnosed with moderately advanced degenerative disc disease (DDD) of the L4-5 and S1.

A June 2010 VA examination report reflects severe, aching, chronic daily pain that radiated down to the buttocks and right leg.  There was no history of urinary incontinence, urgency, or retention; no nocturia; no fecal incontinence; no erectile dysfunction; and no numbness, paresthesias, leg or foot weakness, or unsteadiness.  The examiner noted that the Veteran was unable to walk more than a few yards, and that he had marked paravertebral muscle spasms.  The examiner observed that the Veteran tended to stand in a slightly forward-flexed position and that he had pain fully extending to an upright position.  He had bilateral tenderness and guarding, and limped favoring his left leg.  He had a history of fatigue, decreased motion, and weakness.  The Veteran did not have ankylosis.  Range of motion testing revealed flexion limited to 15 degrees, extension limited to 5 degrees, bilateral lateral flexion limited to 10 degrees, and bilateral lateral rotation limited to 15 degrees.  The Veteran was unable to perform repetition testing.  The examiner diagnosed the Veteran with chronic back strain, DDD at L3-S1, and facet arthropathy at L3-S1.  He noted that the Veteran was working part-time as a heating and air conditioning technician and had missed four weeks of work in the past 12 months.  He remarked that the Veteran was unable to do much physical work due to back pain and limited movement of the spine.  

During the examination, the lower extremities were also assessed.  Reflex examination of the lower extremities was normal to hypoactive.  Sensory examination of the lower extremities was normal, and there was no paresthesias and/or dysesthesias or numbness to the bilateral lower extremities.  Motor examination was 5/5 for the bilateral hips, knees, and ankle plantar flexion, and 4/5 for bilateral ankle dorsiflexion and great toe extension.  

Social Security Administration (SSA) records in March 2011 document that the Veteran experienced tenderness on palpation and moderately decreased tolerance for walking long distances, standing, sitting, lifting, carrying, and traveling.  He was unable to perform heel or toe-walking, tandem walking, or squatting and rising.  Range of motion testing revealed flexion limited to 35 degrees, extension limited to 10 degrees, bilateral lateral flexion limited to 15 degrees, and bilateral lateral rotation limited to 15 degrees.

A July 2013 VA examination report reflects that the Veteran had difficulty with prolonged standing and walking, depended on a cane for walking, was unable to tandem walk or squat, and was unable to carry or lift more than 25 pounds.  He experienced localized tenderness on palpation and had abnormal gait due to guarding.  The Veteran reported that he experienced flare-ups, such as muscle spasms, that worsened his functional ability and hindered his daily life.  Range of motion testing revealed flexion limited to 15 degrees, with pain starting at zero degrees; extension limited to five degree, with pain starting at zero degrees; bilateral lateral flexion limited to 10 degrees, with pain starting at zero degrees; and bilateral lateral rotation limited to 10 degrees, with pain starting at zero degrees.  There was no additional limitation of motion after repetition.  The examiner found that there was functional impairment due to less movement; weakened movement, pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing and/or weight-bearing.  The examiner also found that the Veteran had IVDS but no incapacitating episodes over the past 12 months.

During the examination, the lower extremities were also assessed.  The results indicated that strength testing was 5/5 for the bilateral ankles and great toes, and 4/5 for the bilateral hips and knees, with no muscle atrophy.  Reflex examination of the lower extremities was normal.  Sensory examination of the bilateral lower extremities were decreased.  The examiner noted that the Veteran had moderate bilateral lower extremities radiculopathy with involvement of lumbar femoral and sciatic nerve roots, but no other neurological abnormalities.  

A December 2015 VA treatment record indicates localized tenderness and guarding that caused abnormal gait and bilateral radiculopathy of the lower extremities, but no other neurological abnormalities.  The Veteran described his periods of flare-up as intense pain and severe muscle spasms, during which he was unable to move, stand, or walk.  Range of motion testing revealed flexion limited to 30 degrees, extension limited to 10 degree, bilateral lateral flexion limited to 20 degrees, and bilateral lateral rotation limited to 20 degrees.  Post-repetition range of motion revealed flexion limited to 25 degrees, extension limited to 10 degree, bilateral lateral flexion limited to 15 degrees, and bilateral lateral rotation limited to 15 degrees.  The examiner noted that the examination was conducted during a period of flare-up and that there was pain throughout the entire range of motion.  He found there was no ankylosis, but noted IVDS with no incapacitating periods.  The examiner noted there was functional loss due to pain, fatigue, weakness, lack of endurance, and incoordination.

During the examination, the lower extremities were also assessed.  The results indicated that strength testing was 4/5 with no muscle atrophy.  Reflex examination of the right lower extremities was normal, and reflex examination of the left lower extremity was hyperactive without clonus.  Sensory examination of the right lower extremity was decreased for the foot/toes, but normal for all other systems.  Sensory examination of the left lower extremity was absent for the foot/toe and decreased for all other systems.  The examiner noted that the Veteran had mild radiculopathy of the right lower extremity and moderate radiculopathy of the left lower extremity with involvement of lumbar sciatic nerve roots.  There were no other neurological abnormalities.  

As noted above, the Veteran currently is assigned a 40 percent rating for his lumbosacral strain.  A higher rating under the General Rating Formula would require evidence that his disability resulted in unfavorable ankylosis during the period pertinent to the March 2010 claim for increase.  Under the Formula for Rating IVDS, a higher rating would also be warranted if the Veteran had incapacitating episodes having a duration of at least six weeks during a 12-month period.

Based on a review of the relevant evidence, the Board concludes the Veteran is not entitled to a rating in excess of 40 percent for his lumbosacral strain at any point pertinent to the current claim for increase.  In this regard, the VA examiners specifically found that there was no ankylosis of the spine.  While the Board acknowledges that the Veteran's range of motion in July 2013 showed that he experienced pain starting at zero degrees, the Veteran was nevertheless still able to perform a limited range of motion.  Likewise, while the Veteran had additional limitations in his range of motion following repetitive-use testing during his December 2015 VA examination, he was still able to perform a limited range of motion.  In addition, the Board notes that the December 2015 VA examination was performed during a period of flare-up.  As such, the results of the examination take into consideration the Veteran's additional limitations of motion during flare-ups.  Thus, the Board finds that the overall level of disability demonstrated by the Veteran is not commensurate with unfavorable ankylosis of the spine, even after taking functional loss due to pain into consideration.

The Board also finds that the Veteran is not entitled to a rating in excess of 40 percent on the basis of incapacitating episodes due to IVDS.  The Veteran's treatment records indicate that the Veteran has IVDS.  Further, VA examinations revealed that the Veteran had a total of four weeks of incapacitating episodes in June 2010, and none in July 2013 and December 2015.  Under the IVDS Formula, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrants a 40 percent disability rating.  As such, the IVDS Formula cannot serve as a basis for an increased rating on the basis of incapacitating episodes.

In assessing the severity of Veteran's lumbosacral strain, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

As noted, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss associated with weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board notes the reports of flare-ups of pain that affect the Veteran's ability to perform the normal working movements of the body.  The Board finds the Veteran's assertions regarding flare-ups and associated functional impairment as both competent and credible.  However, functional loss associated with pain has already been contemplated in the assigned 40 percent disability rating, and there is no objective evidence to support a finding of functional loss during flare-ups meeting the criteria for at least, the next higher rating.  While the Veteran was unable to perform repetitive testing during his June 2010 VA examination, the July 2013 VA examiner specifically found no additional range of motion loss with repetitive testing.  Further, as stated above, while the December 2015 found additional range of motion loss with repetitive testing, the examiner noted that the examination took place during a flare-up; thus the additional limitation of motion found during the examination properly reflected the Veteran's limitations of motion during periods of flare-up.  Thus, a higher rating based on these considerations, is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, supra; Mitchell, supra.

Regarding associated neurological impairment, the evidence is against higher ratings for any period of time for his associated radiculopathy of the lower extremities.  The record does not show that he had radiculopathy of either lower extremity prior to the showing in the 2013 examination report.  Although the 2013 report refers to his radiculopathy as moderate, the actual findings of only decreased sensory examination approximates the criteria for mild incomplete paralysis, but not more.  The change as to the sensory examination in 2015 was for the left side only and the additional severity did not approximate more than moderate incomplete paralysis of the left sciatic nerve.  Additionally, the remainder of the record is negative for any additional associated objective neurological abnormalities, including bowel or bladder impairment.  As such, the Board finds that no additional separate ratings are warranted based on neurological impairments.  

Finally, the Board finds that at no point during this appeal has the Veteran's lumbosacral strain been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's lumbosacral strain.  The rating schedule fully contemplates the symptoms associated with the disability, to include limited range of motion, functional loss, and pain, and associated neurologic abnormalities, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected lumbosacral strain.  As such, the Board finds that the rating schedule is adequate to evaluate the disability.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's lumbosacral strain is appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  

For all for the foregoing reasons, the appeal as to the ratings for the Veteran's lumbosacral strain with IVDS disability must be denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III. TDIU

The Veteran has contended that his service-connected disabilities prevent him from securing or following substantially gainful employment, and that he became too disabled to work in February 2011. 

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Here, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU as of December 22, 2010.  At that time, service connection was in effect for: chronic lumbosacral strain (rated as 40 percent disabling); major depressive disorder associated with chronic lumbosacral strain (rated as 70 percent disabling); right hip strain, flexion (rated as 10 percent disabling); left hip strain, flexion (rated as 10 percent disabling); right hip strain, impairment of thigh (rated as 10 percent disabling); and left hip strain, impairment of thigh (rated as 10 percent disabling).  The Veteran had a combined evaluation of 90 percent from December 22, 2010

Accordingly, as of December 22, 2010, the Veteran has had at least one disability ratable at 60 percent and the Veteran is eligible for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities-individually or in concert-has/have rendered him rendered him unable to obtain or retain substantially gainful employment since that date. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that a schedular TDIU is warranted from February 14, 2011, the date of the Veteran's unemployment.

Historically, the Veteran worked as a maintenance technician for six years and as a deliveryman for five months.  The Veteran finished high school and two years of college, and completed two years of certification for HVAC.  The Veteran last worked full-time as of February 14, 2011.  The Veteran is in possession of SSA disability benefits due to IBS and his service-connected lumbosacral strain.

A June 2010 VA examination report noted that the Veteran was limited to half-day employment and was unable to perform much physical work due to his back pain and limited movement of the spine.  The examiner noted that the Veteran was about to be terminated and was going to look for employment that did not require any physical activity.  The examiner found that the Veteran would have problems with lifting and carrying due to his back pain and decreased strength in his lower extremities.  The examiner also noted that the Veteran was unable to do any type of work around the home, such as helping with shopping, and that his wife had to help him with his shoes and socks because he was unable to bend over to do it himself.

A December 2015 VA spine examination revealed that the Veteran's lumbosacral spine caused pain with prolonged standing and sitting.  The examiner remarked that the Veteran had limited and painful range of motion, which decreased with repetitive motion.  He opined that the Veteran was able to perform sedentary work, but not physical work.

A December 2015 VA psychiatric examination noted that the Veteran experienced depression secondary to his back pain and the associated neurological symptoms, and that the depression had exacerbated with the deterioration of his physical condition.  The examiner remarked that the Veteran had trouble concentrating, and that there were days he was unable to get out of bed due to the pain.  The examiner found that the Veteran's "greatest hindrance to employment [was] his physical condition (chronic pain that included difficulty being in one position, sitting, or standing for prolonged period)."  However, the examiner stated that his depression secondary to the pain made it "difficult for him to tolerate frustrating situations, interact productively with others, to be consistent and reliable in attending work because of lack of motivation, and to concentrate on tasks requiring sustained attention."  As such, the examiner opined that it would be difficult for him to perform, with any reliability, either sedentary or physical activities of employment.

The above-cited evidence reflects that the Veteran has not been employed full-time since February 14, 2011, and that his service-connected lumbosacral strain and associated depression have interfered with the Veteran's ability to obtain and retain gainful employment.

The Board notes that the Veteran's prior jobs as a maintenance technician and deliveryman required a combination of mental and physical functionality.  The Veteran's prior employment required some interaction, some level of concentration, and some physical exertion.

However, the June 2010 VA examiner noted that the Veteran was unable to perform much physical work due to his back pain and limited movement of the spine, and that he would have problems with lifting and carrying.  Likewise, while the December 2015 spine examiner found that the Veteran was not restricted from performing sedentary work, he could not perform physical labor.  However, the December 2015 psychiatric examiner clearly noted that the Veteran's depression and lumbosacral strain would prevent him from performing either sedentary or physical labor.

Thus, given the totality of the evidence, the Board finds that, as of February 14, 2011, the question of whether the Veteran's functional limitations from his service-connected lumbosacral spine disorder, when combined with the functional effects of his service-connected psychiatric disability, preclude gainful employment consistent with his education and vocational experience is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a schedular TDIU due to service-connected disabilities are met as of February 14, 2011.


ORDER

Entitlement to an increased disability rating in excess of 40 percent for a lumbosacral strain with IVDS is denied.

Entitlement to an increased disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbosacral strain with IVDS is denied.

Entitlement to an increased disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbosacral strain with IVDS for the period from July 3, 2013 through December 3, 2015, and in excess of 20 percent for the period beginning on December 4, 2015, is denied.  

Entitlement to a TDIU due to service-connected disabilities, from February 14, 2011, is granted, subject to the regulations governing the disbursement of monetary benefits.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim for service connection for IBS, to include as secondary to service-connected disabilities, is warranted.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

Pursuant to 38 C.F.R. § 3.310(a) (2016), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation has been interpreted to permit service connection not only for a disability caused by a service-connected disability, but also for the extent of additional disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his IBS is related to or a result of the pain medication he was prescribed to manage the pain from his service-connected lumbosacral strain.  

In the August 2015 remand, the Board requested that an examiner provide an opinion on whether it was at least as likely as not that the Veteran's IBS was caused by, or was aggravated by any service-connected disability, to include medication taken for the Veteran's service-connected back condition.  The Board noted that the examiner should address the symptoms of the Veteran's IBS with respect to the known side effects of the Veteran's various medications.

In a December 2015 VA examination, in addressing whether the Veteran's current IBS was at least as likely as not proximately due to and/or the result of the Veteran's medication taken for his service-connected back condition, the examiner simply stated:  "They are not connected."  As the opinion neither addresses the Veteran's IBS symptoms or discusses the side effects of the Veteran's pain medication, the Board finds that it does not substantially comply with the August 2015 remand order.  Stegall, 11 Vet. App. at 271.

The Board notes that in May 2007, the Veteran reported gastrointestinal (GI) upset, including nausea, abdominal pain, and loose stool, while taking nonsteroidal anti-inflammatory drugs (NSAIDs).  In July 2007, the Veteran reported that he had stopped taking all pain medication except for Motrin due to severe stomach upset.  In October 2007, the Veteran continued to complain about loose stools and denied any upper GI concerns.  In December 2007, the Veteran reported diarrhea, which he believed was due to Tramadol.  In February 2008, the Veteran continued to report loose stools and was assessed with possible IBS.  In April 2009, the Veteran requested a different NSAID due to GI upsets and was switched from Piroxicam to Naprosyn.

Under these circumstances, the Board finds that further VA medical opinion by an appropriate physician, based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale, and that addresses both causation and aggravation in determining whether there exists a medical relationship between the Veteran's IBS and his service-connected lumbosacral strain or medications used to treat that disorder, is needed to resolve this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, moreover, once VA undertakes the effort to provide an examination or obtain a medical opinion, an adequate one must be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician, based on claims file review (if possible).  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain the further medical opinion described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Greenville VA Medical Center (VAMC) dated through August 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Greenville VAMC all records of pertinent treatment since August 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Greenville VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from August 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from an appropriate physician based on review of the claims file (if possible).  Arrange for the Veteran to undergo VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion.  The examiner must review the claims file, including a copy of this Remand, in conjunction with offering the requested opinions.  

With respect to the Veteran's diagnosed IBS, the physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this disability (a) was caused, OR (b) is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected lumbosacral strain, to include any medications taken for treatment of the service-connected disorder.  The examiner must explicitly address causation and aggravation.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician should consider and discuss all pertinent medical evidence as well as all lay evidence of record, to include the side effects of the Veteran's past and present pain medications and the Veteran's VA treatment records showing changes of medications due to GI upsets. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for IBS, to include as secondary to service-connected lumbosacral strain, if the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


